


Exhibit 10.2


ARAMARK AGREEMENT RELATING TO EMPLOYMENT AND
POST-EMPLOYMENT COMPETITION
This Agreement is between the undersigned individual (“Employee”) and Aramark.
RECITALS
WHEREAS, Aramark is a leading provider of managed services to business and
industry, private and public institutions, and the general public, in the
following business groups: food and support services and uniform and career
apparel;
WHEREAS, Aramark has a proprietary interest in its business and financial plans
and systems, methods of operation and other secret and confidential information,
knowledge and data (“Proprietary Information”) which includes, but is not
limited to, all confidential, proprietary or non-public information, ideas and
concepts; annual and strategic business plans; financial plans, reports and
systems including, profit and loss statements, sales, accounting forms and
procedures and other information regarding costs, pricing and the financial
condition of Aramark and its business segments and groups; management
development reviews, including information regarding the capabilities and
experience of Aramark employees; intellectual property, including patents,
inventions, discoveries, research and development, compounds, recipes, formulae,
reports, protocols, computer software and databases; information regarding
Aramark’s relationships with its clients, customers, and suppliers and
prospective clients, partners, customers and suppliers; policy and procedure
manuals, information regarding materials and documents in any form or medium
(including oral, written, tangible, intangible, or electronic) concerning any of
the above, or any past, current or future business activities of Aramark that is
not publicly available; compensation, recruiting and training, and human
resource policies and procedures; and data compilations, research, reports,
structures, compounds, techniques, methods, processes, and know-how;
WHEREAS, all such Proprietary Information is developed at great expense to
Aramark and is considered by Aramark to be confidential trade secrets;
WHEREAS, Employee, as a senior manager, will have access to Aramark’s
Proprietary Information, directly in the course of Employee’s employment, and
indirectly through interaction with and presentations by other Aramark senior
managers at the Executive Leadership Institute, Executive Leadership Council
meetings, Presidents’ Council meetings and the like;
WHEREAS, Aramark will introduce Employee to Aramark clients, customers,
suppliers and others, and will encourage, and provide resources for, Employee to
develop professional relationships with Aramark’s clients, customers, suppliers
and others;
WHEREAS, Aramark will provide specialized training and skills to Employee in
connection with the performance of Employee’s duties at Aramark which training
involves the disclosure by Aramark to Employee of Proprietary Information;



--------------------------------------------------------------------------------




WHEREAS, Aramark will be vulnerable to unfair post-employment competition by
Employee because Employee will have access to and knowledge of Aramark’s
Proprietary Information, will have a personal relationship with Aramark’s
clients, customers, suppliers and others, and will generate good will which
Employee acknowledges belongs to Aramark;
NOW, THEREFORE, in consideration of Employee’s employment with Aramark, the
opportunity to receive the grant of options to purchase common stock of Aramark,
severance and other post-employment benefits provided for herein (including
pursuant to Exhibit B hereto to which Employee acknowledges Employee is not
otherwise entitled), and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Employee agrees to enter into
this Agreement with Aramark as a condition of employment pursuant to which
Aramark will limit Employee’s right to compete against Aramark during and
following termination of employment on the terms set forth in this Agreement.
Intending to be legally bound, the parties agree as follows:
ARTICLE 1
NON-DISCLOSURE AND NON-DISPARAGEMENT


Employee shall not, during or after termination of employment, directly or
indirectly, in any manner utilize or disclose to any person, firm, corporation,
association or other entity, except where required by law, any Proprietary
Information which is not generally known to the public, or has not otherwise
been disclosed or recognized as standard practice in the industries in which
Aramark is engaged. Employee shall, during and after termination of employment,
refrain from making any statements or comments of a defamatory or disparaging
nature to any third party regarding Aramark, or any of Aramark’s officers,
directors, personnel, policies or products, other than to comply with law.
ARTICLE 2
NON-COMPETITION


A.    Subject to Article 2. B. below, Employee, during Employee’s period of
employment with Aramark, and for a period of two years following the voluntary
or involuntary termination of employment, shall not, without Aramark’s written
permission, which shall be granted or denied in Aramark’s sole discretion,
directly or indirectly, associate with (including, but not limited to,
association as a sole proprietor, owner, employer, partner, principal, investor,
joint venturer, shareholder, associate, employee, member, consultant, contractor
or otherwise), or acquire or maintain ownership interest in, any Business which
is competitive with that conducted by or developed for later implementation by
Aramark at any time during the term of Employee’s employment, provided, however,
if Employee’s employment is involuntarily terminated by Aramark for any reason
other than Cause (as defined herein), or (ii) terminated by Employee for Good
Reason (as defined in Exhibit B) at any time following a Change of Control (as
defined in Exhibit B) occurring after the date of this Agreement, then the term
of the non-competition provision set forth herein will be modified to be
eighteen months following such termination of employment. For purposes of this
Agreement, “Business” shall be defined as a person, corporation, firm, LLC,
partnership, joint venture or other entity. Nothing in the foregoing shall

2

--------------------------------------------------------------------------------




prevent Employee from investing in a Business that is or becomes publicly
traded, if Employee’s ownership is as a passive investor of less than 1% of the
outstanding publicly traded stock of the Business.
B.    The provision set forth in Article 2.A above, shall apply to the full
extent permitted by law (i) in all fifty states, and (ii) each foreign country,
possession or territory in which Aramark may be engaged in, or have plans to
engage in, business (x) during Employee’s period of employment, or (y) in the
case of a termination of employment, as of the effective date of such
termination or at any time during the twenty-four month period prior thereto.
C.    Employee acknowledges that these restrictions are reasonable and necessary
to protect the business interests of Aramark, and that enforcement of the
provisions set forth in this Article 2 will not unnecessarily or unreasonably
impair Employee’s ability to obtain other employment following the termination
(voluntary or involuntary) of Employee’s employment with Aramark. Further,
Employee acknowledges that the provisions set forth in this Article 2 shall
apply if Employee’s employment is involuntarily terminated by Aramark for Cause;
as a result of the elimination of employee’s position; for performance-related
issues; or for any other reason or no reason at all.
ARTICLE 3
NON-SOLICITATION


During the period of Employee’s employment with Aramark and for a period of two
years following the termination of Employee’s employment, regardless of the
reason for termination, Employee shall not, directly or indirectly: (i) induce
or encourage any employee of Aramark to leave the employ of Aramark, (ii) hire
any individual who was an employee of Aramark as of the date of Employee’s
termination of employment or within a six month period prior to such date, or
(iii) induce or encourage any customer, client, supplier or other business
relation of Aramark to cease or reduce doing business with Aramark or in any way
interfere with the relationship between any such customer, client, supplier or
other business relation and Aramark.
ARTICLE 4
DISCOVERIES AND WORKS


Employee hereby irrevocably assigns, transfers, and conveys to Aramark to the
maximum extent permitted by applicable law Employee’s right, title and interest
now or hereinafter acquired, in and to all Discoveries and Works (as defined
below) created, invented, designed, developed, improved or contributed to by
Employee, either alone or jointly with others, while employed by Aramark and
within the scope of Employee’s employment and/or with the use of Aramark’s
resources. The terms “Discoveries and Works” include all works of authorship,
inventions, intellectual property, materials, documents, or other work product
(including, without limitation, Proprietary Information, patents and patent
applications, patentable inventions, research, reports, software, code,
databases, systems, applications, presentations, textual works, graphics and
audiovisual materials). Employee shall have the burden of proving that any
materials or works created, invented, designed, developed, contributed to or
improved by

3

--------------------------------------------------------------------------------




Employee that are implicated by or relevant to employment by Aramark are not
implicated by this provision. Employee agrees to (i) keep accurate records and
promptly notify, make full disclosure to, and execute and deliver any documents
and to take any further actions requested by Aramark to assist it in validating,
effectuating, maintaining, protecting, enforcing, perfecting, recording,
patenting or registering any of its rights hereunder, and (ii) renounce any and
all claims, including, without limitation, claims of ownership and royalty, with
respect to all Discoveries and Works and all other property owned or licensed by
Aramark. Any Discoveries and Works that, within six months after the termination
of Employee’s employment with Aramark, are made, disclosed, reduced to a
tangible or written form or description, or are reduced to practice by Employee
and which pertain to the business carried on or products or services being sold
or developed by Aramark at the time of such termination shall, as between
Employee and Aramark, be presumed to have been made during such employment with
Aramark. Employee acknowledges that, to the fullest extent permitted by law, all
Discoveries and Works shall be deemed “works made for hire” under the Copyright
Act of 1976, as amended, 17 U.S.C. Section 101. Employee hereby grants Aramark a
perpetual, nonexclusive, royalty-free, worldwide, assignable, sublicensable
license under all rights and intellectual property rights (including patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) in any Works and Discoveries, for all purposes in connection with
Aramark’s current and future business, that Employee has created, invented,
designed, developed, improved or contributed to prior to Employee’s employment
with Aramark that are relevant to or implicated by such employment (“Prior
Works”). Any Prior Works are disclosed by Employee in Schedule 1.
ARTICLE 5
REMEDIES


Employee acknowledges that in the event of any violation by Employee of the
provisions set forth in Articles 1, 2, 3 or 4 above, Aramark will sustain
serious, irreparable and substantial harm to its business, the extent of which
will be difficult to determine and impossible to fully remedy by an action at
law for money damages. Accordingly, Employee agrees that, in the event of such
violation or threatened violation by Employee, Aramark shall be entitled to an
injunction before trial before any court of competent jurisdiction as a matter
of course upon the posting of not more than a nominal bond, in addition to all
such other legal and equitable remedies as may be available to Aramark. If
Aramark is required to enforce the provisions set forth in Articles 2 and 3
above by seeking an injunction, Employee agrees that the relevant time periods
set forth in Articles 2 and 3 shall commence with the entry of the injunction.
Employee further agrees that, in the event any of the provisions of this
Agreement are determined by a court of competent jurisdiction to be invalid,
illegal, or for any reason unenforceable as written, such court shall substitute
a valid provision which most closely approximates the intent and purpose of the
invalid provision and which would be enforceable to the maximum extent permitted
by law.
ARTICLE 6
POST-EMPLOYMENT BENEFITS

4

--------------------------------------------------------------------------------




A.    If Employee’s employment is terminated by Aramark for any reason other
than Cause, Employee shall be entitled to the following post-employment
benefits:
1.    Severance Pay: Employee shall receive severance payments equivalent to
Employee’s monthly base salary as of the effective date of termination for
twelve (12) months, should the Employee have less than one (1) year of
continuous service with Aramark completed from the date of hire; and for
eighteen (18) months, should the Employee have one (1) year or more of
continuous service with Aramark completed from the date of hire. Severance
payments shall commence with the Employee’s effective date of termination and
shall be made in accordance with Aramark’s normal payroll cycle. The period
during which Employee receives severance payments shall be referred to as the
“Severance Pay Period.”


2.    Other Post-Employment Benefits
(a)    Basic Group medical and life insurance coverages shall continue under
then prevailing terms during the Severance Pay Period; provided, however, that
if Employee becomes employed by a new employer during that period, continuing
coverage from Aramark will become secondary to any coverage afforded by the new
employer. Employee’s share of the premiums will be deducted from Employee’s
severance payments. Basic Group medical coverage provided during such period
shall be applied against Aramark’s obligation to continue group medical coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Upon
termination of basic group medical and life coverages, Employee may convert such
coverages to individual policies to the extent allowable under the terms of the
plans providing such coverages.
(b)    If, at the time of termination, Aramark is providing Employee with a
leased vehicle, then Aramark will continue to provide the leased vehicle through
the Severance Pay Period under the same terms and conditions as in effect at the
time of the Employee’s termination. At the expiration of the Severance Pay
Period, Employee must return the leased vehicle to Aramark unless the Employee
elects to purchase the vehicle in accordance with the Executive Leadership
Council policy then in effect. If Employee is receiving a car allowance at the
time of the Employee’s termination, such car allowance will continue to be paid
through the Severance Pay Period. At the expiration of the Severance Pay Period,
the Employee will cease being paid a car allowance.
(c)    Employee’s eligibility to participate in all other benefit and
compensation plans, including, but not limited to the Management Incentive
Bonus, Long Term Disability, any nonqualified retirement plans, and any stock
option or ownership plans, shall terminate as of the effective date of
Employee’s termination unless provided otherwise under the terms of a particular
plan, provided, however, that participation in plans and programs made available
solely to Executive Leadership Council members, including, but not limited to
the Executive Leadership Council Medical Plan, shall cease as of the effective
date of termination or the date Employee’s Executive Leadership Committee
membership ceases, whichever occurs

5

--------------------------------------------------------------------------------




first. Employee, however, shall have certain rights to continue the Executive
Leadership Council Medical Plan under COBRA.
B.    Termination for “Cause” shall be defined as termination of employment due
to: (i) conviction or plea of guilty or nolo contendere to a felony, (ii)
intentional fraud or dishonesty with respect to Aramark that causes material and
demonstrable harm to Aramark, (iii) willful and continuous failure to perform
lawfully assigned duties that are consistent with the Employee’s position with
Aramark, (iv) willful violation of Aramark’s Business Conduct Policy that causes
material harm to Aramark or its business reputation, or (v) intentionally
working against the best interests of Aramark; in any case of conduct described
in clause (ii)-(v), only if such conduct continues beyond ten business days
after receipt by the Employee from Aramark of a written demand to cure such
conduct.
C.    If Employee is terminated by Aramark for reasons other than Cause,
Employee will receive the severance payments and other post-employment benefits
during the Severance Pay Period even if Employee commences other employment
during such period provided such employment does not violate the terms of
Article 2, and subject to the provisions of Article 6.E.
Notwithstanding anything else contained in this Article 6 to the contrary,
Aramark may choose not to commence (or to discontinue) providing any payment or
benefit unless and until Employee executes and delivers, without revocation, a
release in form reasonably acceptable to Aramark, as described in Article 6.E
within 60 days following Employee’s termination of employment; provided,
however, that subject to receipt of such executed release, Aramark shall
commence providing such payments and benefits within 75 days following the date
of termination of Employee’s employment.
D.    In addition to the remedies set forth in Article 5, Aramark reserves the
right to terminate all severance payments and other post-employment benefits if
Employee violates the covenants set forth in Articles 1, 2, 3 or 4 above in any
material respect.
E.    Employee’s receipt of severance and other post-employment benefits under
this Agreement is contingent on (i) Employee’s execution of a release in a form
reasonably acceptable to Aramark, except that such release shall not include any
claims by Employee to enforce Employee’s rights under, or with respect to, (1)
this Agreement (including the attached Exhibit B), (2) the Certificate of
Incorporation and By-laws of Aramark, (3) any indemnification agreement between
the Employee and Aramark, (4) any Stockholders Agreement among Aramark and the
holders party thereto (the “Stockholders Agreement”) and any other agreement
referenced therein, or (5) any Aramark benefit plan pursuant to its terms, and
(ii) the expiration of the applicable Age Discrimination in Employment Act
revocation period without such release being revoked by Employee.
ARTICLE 7
TERM OF EMPLOYMENT
Employee acknowledges that Aramark has the right to terminate Employee’s
employment at any time for any reason whatsoever, provided, however, that any
termination by Aramark for

6

--------------------------------------------------------------------------------




reasons other than Cause shall result in the severance and the post-employment
benefits described in Article 6 above, to become due in accordance with the
terms of this Agreement subject to the conditions set forth in this Agreement.
Employee further acknowledges that the severance payments made and other
benefits provided by Aramark are in full satisfaction of any obligations Aramark
may have resulting from Aramark’s exercise of its right to terminate Employee’s
employment, except for those obligations which are intended to survive
termination such as the payments to be made pursuant to retirement plans,
deferred compensation plans, conversion of insurance, and the plans and other
documents and agreements referred to in Article 6.E above.
ARTICLE 8
MISCELLANEOUS
A.    As used throughout this Agreement, Aramark includes Aramark and its
subsidiaries and affiliates or any corporation, joint venture, or other entity
in which Aramark or its subsidiaries or affiliates has an equity interest in
excess of ten percent (10%).
B.    Notwithstanding anything to the contrary contained herein, Employee shall,
after termination of employment for Good Reason by Employee or other than for
Cause by Aramark, retain all rights to indemnification under applicable law or
any agreement (including, without limitation, the Stockholders Agreement), or
under Aramark’s or any parent corporation’s Certificate of Incorporation or
By-Laws at a level that is at least as favorable to the Employee as that
currently provided. In addition, the Company shall maintain Director’s and
Officer’s liability insurance on behalf of Employee, at the level in effect
immediately prior to such date of termination, for the three-year period
following the date of termination, and throughout the period of any applicable
statute of limitations.
C.    In the event that it is reasonably determined by Aramark that, as a result
of the deferred compensation tax rules under Section 409A of the Internal
Revenue Code of 1986, as amended (and any related regulations or other
pronouncements thereunder) (“the Deferred Compensation Tax Rules”), any of the
payments and benefits that Employee is entitled to under the terms of this
Agreement (including under Exhibit B) may not be made at the time contemplated
by the terms hereof or thereof, as the case may be, without causing Employee to
be subject to tax under the Deferred Compensation Tax Rules, Aramark shall, in
lieu of providing such payment or benefit when otherwise due under this
Agreement, instead provide such payment or benefit on the first day on which
such provision would not result in Employee incurring any tax liability under
the Deferred Compensation Tax Rules; which day, if Employee is a “specified
employee” within the meaning of the Deferred Compensation Tax Rules, shall be
the first day of the seventh month following the date of Employee’s termination
of employment (or the earliest date as is permitted under the Deferred
Compensation Tax Rules, without any accelerated or additional tax); provided,
further, that to the extent that the amount of payments due under Article 6.A
(or Exhibit B, as applicable) are not subject to the Deferred Compensation Tax
Rules by virtue of the application of Treas. Reg. Sec. 1.409A-1(b)(9)(iii)(A),
such payments may be made prior to the expiration of such six-month period. In
addition, if the commencement of any payment or benefit provided under Article 6
that constitutes “deferred compensation”

7

--------------------------------------------------------------------------------




under the Deferred Compensation Tax Rules could, by application of the terms
conditioning such payment or benefit upon the execution and non-revocation of a
release set forth in Article 6, occur in one of two taxable years, then the
commencement of such payment shall begin on the first payroll date occurring in
January of such second taxable year. To the extent any reimbursements or in-kind
benefits due to Employee under this Agreement constitute “deferred compensation”
under the Deferred Compensation Tax Rules, any such reimbursements or in-kind
benefits shall be paid to Employee in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Additionally, to the extent that Employee's receipt
of any in-kind benefits from Aramark or its affiliates must be delayed pursuant
to this Section due to Employee’s status as a “specified employee,” Employee may
elect to instead purchase and receive such benefits during the period in which
the provision of benefits would otherwise be delayed by paying the Aramark (or
its affiliates) for the fair market value of such benefits (as determined by
Aramark in good faith) during such period. Any amounts paid by Employee pursuant
to the preceding sentence shall be reimbursed to Employee (with interest
thereon) as described above on the date that is the first day of the seventh
month following Employee’s separation from service. In the event that any
payments or benefits that Aramark would otherwise be required to provide under
this Agreement cannot be provided in the manner contemplated herein without
subjecting Employee to tax under the Deferred Compensation Tax Rules, Aramark
shall provide such intended payments or benefits to Employee in an alternative
manner that conveys an equivalent economic benefit to Employee as soon as
practicable as may otherwise be permitted under the Deferred Compensation Tax
Rules. Without limiting the generality of the foregoing, Employee may notify
Aramark if he believes that any provision of this Agreement (or of any award of
compensation including equity compensation or benefits) would cause Employee to
incur any additional tax under Section 409A and, if Aramark concurs with such
belief after good faith review or Aramark independently makes such
determination, Aramark shall, after consulting with Employee, use reasonable
best efforts to reform such provision to comply with Section 409A through good
faith modifications to the minimum extent reasonably appropriate to conform the
Deferred Compensation Tax Rules; provided that neither Aramark nor any of its
employees or representatives shall have any liability to Employee with respect
thereto. For purposes of the Deferred Compensation Tax Rules, each payment made
under this Agreement (including, without limitation, each installment payment
due under Article 6.A and Exhibit B, as applicable) shall be designated as a
“separate payment” within the meaning of the Deferred Compensation Tax Rules,
and references herein to Employee’s “termination of employment” shall refer to
Employee’s separation from service with Aramark and its affiliates within the
meaning of the Deferred Compensation Tax Rules.
D.    In the event of a Change of Control as defined in the attached Exhibit B,
the provisions of Exhibit B shall apply to Employee. Further, pursuant to the
Deferred Compensation Tax Rules, Aramark, in its discretion, is permitted to
accelerate the time and form of payments provided under the deferred
compensation arrangement set forth in this Agreement (including Exhibit B),
where the right to the payment arises due to a termination of the arrangement
within the 30 days preceding or the 12 months following a change in control
event (as defined in the Deferred Compensation Tax Rules).

8

--------------------------------------------------------------------------------




E.    If Employee’s employment with Aramark terminates solely by reason of a
transfer of stock or assets of, or a merger or other disposition of, a
subsidiary of Aramark (whether direct or indirect), such termination shall not
be deemed a termination of employment by Aramark for purposes of this Agreement,
provided that Aramark requires the subsequent employer, by agreement, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Aramark would be required to perform it if no such
transaction had taken place. In such case, Employee acknowledges and agrees that
Aramark may assign this Agreement and Aramark’s rights hereunder, and
particularly Articles 1, 2, 3 and 4, in its sole discretion and without advance
approval by Employee. In such case, Employee agrees that Aramark may assign this
Agreement and all references to “Aramark” contained in this Agreement shall
thereafter be deemed to refer to the subsequent employer.
F.    Employee shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise.
G.    This Agreement shall supersede and substitute for any previous
post-employment or severance agreement between Employee and Aramark.
H.    In the event any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.
I.    The terms of this Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to conflicts of laws principles
thereof. For purposes of any action or proceeding, Employee irrevocably submits
to the non-exclusive jurisdiction of the courts of Pennsylvania and the courts
of the United States of America located in Pennsylvania for the purpose of any
judicial proceeding arising out of or relating to this Agreement, and
acknowledges that the designated fora have a reasonable relation to the
Agreement and to the parties’ relationship with one another. Notwithstanding the
provisions of this Article 8.I, Aramark may, in its discretion, bring an action
or special proceeding in any court of competent jurisdiction for the purpose of
seeking temporary or preliminary relief pending resolution of a dispute.
J.    Employee expressly consents to the application of Article 8.I to any
judicial action or proceeding arising out of or relating to this Agreement.
Aramark shall have the right to serve legal process upon Employee in any manner
permitted by law. In addition, Employee irrevocably appoints the Executive Vice
President, Human Resources of Aramark (or any successor) as Employee’s agent for
service of legal process in connection with any such action or proceeding and
Employee agrees that service of legal process upon such agent, who shall
promptly advise Employee of any such service of legal process at the address of
Employee then in the records of Aramark, shall be deemed in every respect
effective service of legal process upon Employee in any such action or
proceeding.
K.    Employee hereby waives, to the fullest extent permitted by applicable law,
any objection that Employee now or hereafter may have to personal jurisdiction
or to the laying of venue of any action or proceeding brought in any court
referenced in Article 8.I and hereby agrees not to plead or claim the same.

9

--------------------------------------------------------------------------------




L.    Notwithstanding any other provision of this Agreement, Aramark may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Employee hereunder.
M.    Employee and Aramark acknowledge that for purposes of Article 6,
Employee’s last hire date with Aramark is April 6, 2015.
N.    Employee expressly acknowledges and agrees that the Incentive Compensation
Recoupment Policy set forth in Exhibit to this Agreement is binding on Employee
and that Employee is a Covered Employee as defined in that policy
O.    This Agreement shall be binding upon, inure to the benefit of and be
enforceable by Aramark and Employee, and their respective heirs, legal
representatives, successors and assigns. Employee acknowledges and agrees that
this Agreement, including its provisions on post-employment restrictions, is
specifically assignable by Aramark. Employee hereby consents to such future
assignment and agrees not to challenge the validity of such future assignment.
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be signed this 14th date of March, 2015.
/s/ Stephen P. Bramlage, Jr.                Aramark


Stephen Bramlage, Jr.                    By: /s/ Lynn B. McKee
                
                            

10

--------------------------------------------------------------------------------






Schedule 1
Prior Works* 

11

--------------------------------------------------------------------------------






Exhibit A
Aramark
Incentive Compensation Recoupment Policy


Overview
Aramark (the “Company”) has adopted this incentive compensation recoupment
policy (the “Policy”) in order to ensure that incentive compensation is paid
based on accurate financial data. In the event of an accounting restatement as
described below the Company may seek recovery of incentive compensation that
would have not been paid if the correct performance data had been used to
determine the amount payable. The Board of Directors (the “Board”) and the
Compensation and Human Resources Committee of the Board (the “Committee”) shall
have full authority to interpret and enforce the Policy.
Covered Employees
The Policy applies to “Covered Employees” who are: the executive officers of the
Company and its subsidiaries (as defined under Rule 3b-7 under the Securities
Exchange Act of 1934, as amended) and all other direct reports of the Chief
Executive Officer of the Company.
Incentive Compensation
For purposes of this Policy, “incentive compensation” means cash performance
bonuses and incentive stock awards including performance stock units paid,
granted, vested or accrued under any Company plan or agreement in the form of
cash or Company common stock whose payment or vesting is based on the
achievement of one or more financial metrics.
Accounting Restatement; Calculation of Overpayment
If the Board or the Committee determines that (i) incentive compensation of a
Covered Employee was overpaid, in whole or in part, as a result of a restatement
of the reported financial or operating results of the Company due to material
non-compliance with financial reporting requirements under the securities laws
(unless due to a change in accounting policy or applicable law) and (ii) such
Covered Employee has engaged in misconduct that causes or contributed, directly
or indirectly, to the non-compliance that resulted in the obligation to restate
the Company’s reported financial or operating results, the Board or the
Committee will determine, in its discretion, whether the Company shall, to the
extent permitted by applicable law, seek to recover or cancel the incentive
compensation granted, paid to, issued or vested in excess of the incentive
compensation that would have been paid or granted to such Covered Employee or
the incentive compensation in which such Covered Employee would have vested had
the actual payment, granting or vesting been calculated based on the accurate
data or restated results, as applicable (the “Overpayment”).

12

--------------------------------------------------------------------------------




Forms of Recovery
If the Board or the Committee determines to seek recovery for the Overpayment,
the Company shall have the right to demand that the Covered Employee reimburse
the Company for the Overpayment. The Board or the Committee shall have the
discretion to determine the form, amount and timing of any repayment. To the
extent the Covered Employee does not make reimbursement of the Overpayment, the
Company shall have the right to enforce the repayment through the reduction or
cancellation of outstanding and future incentive compensation and shall also
have the right to sue for repayment. To the extent any shares have been issued
under vested awards or such shares have been sold by the Covered Employee, the
Company shall have the right to cancel any other outstanding stock-based awards
with a value equivalent to the Overpayment, as determined by the Board or the
Committee.
Time Period for Overpayment Review
The Board or the Committee may make determinations of whether the Company shall
seek recovery or cancellation of the Overpayment at any time through the end of
the third fiscal year following the year for which the inaccurate performance
criteria were measured; provided, that if steps have been taken within such
period to restate the Company’s financial or operating results, the time period
shall be extended until such restatement is completed. For illustrative purposes
only, this means that if incentive compensation is paid in late calendar 2015
for performance metrics based on fiscal year 2015 performance, the compensation
shall be subject to review for Overpayment until the end of the 2018 fiscal
year. Notwithstanding the above, if the Board or the Committee determines that
any Covered Employee engaged in fraud or misconduct, the Board or the Committee
shall be entitled to seek recovery or cancellation of the Overpayment with
respect to such Covered Employee for a period of six years after the act of
fraud or misconduct, as such time period is calculated by the Board or
Committee.
No Additional Payments
In no event shall the Company be required to award Covered Employees an
additional payment if the restated or accurate financial results would have
resulted in a higher incentive compensation payment.
Applicability
This Policy applies to all incentive compensation, granted, paid or credited
after February 3, 2015, except to the extent prohibited by applicable law or any
other legal obligation of the Company. Application of the Policy does not
preclude the Company from taking any other action to enforce a Covered
Employee’s obligations to the Company, including termination of employment or
institution of civil or criminal proceedings or any other remedies that may be
available to the Company, including such remedies contained, without limitation,
in the Company’s equity grant and employment agreements, whether or not there is
a restatement.
Committee Determination Final

13

--------------------------------------------------------------------------------




Any determination by the Board or the Committee (or by any officer of the
Company to whom enforcement authority has been delegated) with respect to this
Policy shall be final, conclusive and binding on all interested parties.
Other Laws
The Policy is in addition to (and not in lieu of) any right of repayment,
forfeiture or right of offset against any Covered Employee that is required
pursuant to any statutory repayment requirement implemented at any time prior to
or following the adoption of the Policy. This policy is in addition to, and is
not a substitute for, the requirements of Section 304 of the Sarbanes-Oxley Act
of 2002.
Amendment; Termination
The Board or the Committee may amend or terminate this Policy at any time.




Adopted on February 3, 2015

14

--------------------------------------------------------------------------------






EXHIBIT B
TERMINATION PROTECTION PROVISIONS
This is an Exhibit B to, and forms a part of, the Aramark Agreement Relating to
Employment and Post-Employment Competition between Stephen Bramlage, Jr. (the
“Executive”) and Aramark.
1.    Defined Terms.
Unless otherwise indicated, capitalized terms used in this Exhibit which are
defined in Schedule A shall have the meanings set forth in Schedule A.
2.    Effective Date; Term.
This Exhibit shall be effective as of the 6th day of April, 2015 (the “Effective
Date) and shall remain in effect until the later of three years following a
Change of Control and the date that all of the Company’s obligations under this
Exhibit have been satisfied in full.
3.    Change of Control Benefits.
If Executive’s employment with the Company is terminated at any time within the
two years following a Change of Control by the Company without Cause, or by
Executive for Good Reason (the effective date of either such termination
hereafter referred to as the “Termination Date”), Executive shall be entitled to
the payments and benefits provided hereafter in this Section 3 and as set forth
in this Exhibit. If Executive’s employment by the Company is terminated prior to
a Change of Control by the Company (i) at the request of a party (other than the
Company) involved in the Change of Control or (ii) otherwise in connection with
or in anticipation of a Change of Control that subsequently occurs, Executive
shall be entitled to the benefits provided hereafter in this Section 3 and as
set forth in this Exhibit, and Executive’s Termination Date shall be deemed to
have occurred immediately following the Change of Control. Payment of benefits
under this Exhibit shall be in lieu of any benefits payable under the Aramark
Agreement relating to Employment and Post-Employment Competition of which this
Exhibit is a part, except as provided in Section 3(b) hereof. Notice of
termination without Cause or for Good Reason shall be given in accordance with
Section 13, and shall indicate the specific termination provision hereunder
relied upon, the relevant facts and circumstances and the Termination Date.
a.    Severance Payments. The Company shall pay Executive cash benefits equal
to:
(1)    two times Executive’s Base Salary in effect on the date of the Change of
Control or the Termination Date, whichever is higher; provided that if any
reduction of the Base Salary has occurred, then the Base Salary on either date
shall be as in effect

15

--------------------------------------------------------------------------------




immediately prior to such reduction, payable in regular installments at such
times as would otherwise be the Company’s usual payroll practice over a period
of two years; and
(2)    the higher of: (A) two times Executive’s Target Bonus in effect on the
date of the Change of Control or the Termination Date, whichever is greater; or
(B) two times Executive’s most recent actual annual bonus, payable in either
case ratably in regular installments at the same time as payments are made to
Executive under Section 3(a)(1) above; provided that if any reduction of the
Target Bonus has occurred, then the Target Bonus on either date shall be as in
effect immediately prior to such reduction; and
(3)    Executive’s Target Bonus (as determined in (2), above) multiplied by a
fraction, the numerator of which shall equal the number of days Executive was
employed by the Company in the Company fiscal year in which the Termination Date
occurs and the denominator of which shall equal 365, payable as a cash lump sum
within forty days after the Termination Date.
b.    Continuation of Benefits. Until the second anniversary of the Termination
Date, the Company shall at its expense provide Executive and Executive’s spouse
and dependents with medical, life insurance and disability coverages at the
level provided to Executive immediately prior to the Change of Control;
provided, however, that if Executive becomes employed by a new employer,
continuing coverage from the Company will become secondary to any coverage
afforded by the new employer. The Company shall also provide the benefits
described in Article 6.A.2.b of the Management Committee Agreement (as defined
in Section 8 hereof); provided that such benefits shall continue until the
second anniversary of the Termination Date (instead of the “Severance Pay
Period” as defined in the Management Committee Agreement).
c.    Payment of Earned But Unpaid Amounts. Within forty days after the
Termination Date, the Company shall pay Executive the Base Salary through the
Termination Date, any Bonus earned but unpaid as of the Termination Date for any
previously completed fiscal year of the Company, to the extent not previously
deferred under a particular deferred compensation plan, and reimbursement for
any unreimbursed expenses properly incurred by Executive in accordance with
Company policies prior to the Termination Date. Executive shall also receive
such employee benefits, if any, to which Executive may be entitled from time to
time under the employee benefit or fringe benefit plans, policies or programs of
the Company, other than any Company severance policy (payments and benefits in
this subsection (c), the “Accrued Benefits”).
d.    Outplacement Counseling. For the two-year period following the Termination
Date (or, if earlier, the date Executive first obtains full-time employment
after the Termination Date), the Company shall reimburse all reasonable expenses
incurred by Executive for professional outplacement services by qualified
consultants selected by Executive, in an amount not to exceed 20% of the
Executive’s Base Salary in effect on the date of the Change of Control or the
Termination Date, whichever is higher. All such reimbursement payments shall be
made prior to the last day of the second calendar year following the calendar
year in which the Termination Date occurs.

16

--------------------------------------------------------------------------------




e.    Vesting of Other Benefits. Executive shall be entitled to such accelerated
vesting of outstanding equity-based awards or retirement plan benefits as is
specified under the terms of the applicable plans, agreements and arrangements.
4.    Mitigation.
Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Exhibit by seeking other employment or otherwise, and,
subject to Section 3(b), compensation earned from such employment or otherwise
shall not reduce the amounts otherwise payable under this Exhibit. No amounts
payable under this Exhibit shall be subject to reduction or offset in respect of
any claims which the Company (or any other person or entity) may have against
Executive.
5.    Excise Tax Consequences.
a.    In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by the Company, any of its affiliates, or
one or more trusts established by the Company for the benefit of its employees,
to or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Exhibit, or otherwise) (a “Payment”)
is subject to the excise tax imposed by Section 4999 of the Code or any interest
or penalties are incurred by Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, hereinafter
collectively referred to as the “Excise Tax”), if the net after-tax amount of
such Payments, after Executive has paid all taxes due thereon (including,
without limitation, taxes due under Section 4999 of the Code) is less than the
net after-tax amount of all such Payments and benefits otherwise due to
Executive in the aggregate, if such aggregate Payments were reduced to an amount
equal to 2.99 times the Executive’s “base amount” (as defined in Section
280G(b)(3) of the Code), then the aggregate amount of the payments and benefits
shall be reduced to an amount that will equal 2.99 times the Executive’s base
amount. To the extent such aggregate parachute payment amounts are required to
be so reduced, the parachute payment amounts due to the Executive (but no
non-parachute payment amounts) shall be reduced in the following order: (i)
payments and benefits due under Section 3.a of this Exhibit shall be reduced (if
necessary, to zero) with amounts that are payable last reduced first; (ii)
payments and benefits due in respect of any equity fully valued (without regard
to any discounts for present value) for purposes of the calculation to be made
under Section 280G of the Code for purposes of this Section 5 (the “280G
Calculation”) in reverse order of when payable; and (iii) payments and benefits
due in respect of any options or stock appreciation rights with regard to
Holdings equity securities valued under the 280G Calculation based on time of
vesting shall be reduced in an order that is most beneficial to the Executive.
b.    All determinations required to be made under this Section 5, including
whether and when a cutback is to be made, and the assumptions to be utilized in
arriving at such determination, shall be made by such nationally recognized
certified public accounting firm as may be designated by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and Executive within ten business days of the receipt of notice from
Executive that there has been a Payment, or such earlier time as is requested by
the Company.

17

--------------------------------------------------------------------------------




c.    Notwithstanding anything contained in this Agreement or any other
agreement between the Executive and the Company or any of its subsidiaries to
the contrary, the Executive and the Company shall in good faith attempt to agree
on steps to ensure that no payments to which the Executive would otherwise be
entitled to receive pursuant to this Agreement or any such other agreement will
be “parachute payments” (as defined in Section 280G(b)(2) of the Code).
6.    Termination for Cause.
Nothing in this Exhibit shall be construed to prevent the Company from
terminating Executive’s employment for Cause. If Executive is terminated for
Cause, the Company shall have no obligation to make any payments under this
Exhibit, except for the Accrued Benefits.
7.    Indemnification; Director’s and Officer’s Liability Insurance.
Executive shall, after the Termination Date, retain all rights to
indemnification under applicable law, any agreements, (including without
limitation, the Stockholders Agreement), or under the Company’s Certificate of
Incorporation or By-Laws, as they may be amended or restated from time to time.
In addition, the Company shall maintain Director’s and Officer’s liability
insurance on behalf of Executive, at the level in effect immediately prior to
the Termination Date, for the three year period following the Termination Date,
and throughout the period of any applicable statute of limitations.
8.    Executive Covenants.
This is an Exhibit B to, and forms a part of, the Aramark Agreement Relating to
Employment and Post-Employment Competition between Executive and Aramark (the
“Management Committee Agreement”). This Exhibit shall not diminish in any way
Executive’s rights under the terms of such Management Committee Agreement,
except that Executive’s receipt of benefits under this Exhibit is contingent
upon Executive’s compliance in all material respects with all of the terms and
conditions of the Management Committee Agreement.
9.    Costs of Proceedings.
Each party shall pay its own costs and expenses in connection with any legal
proceeding (including arbitration), relating to the interpretation or
enforcement of any provision of this Exhibit, except that the Company shall pay
such costs and expenses, including attorneys’ fees and disbursements, of
Executive if Executive prevails on a substantial portion of the claims in such
proceeding.
10.    Assignment.
Except as otherwise provided herein, this Exhibit shall be binding upon, inure
to the benefit of and be enforceable by the Company and Executive and their
respective heirs, legal representatives, successors and assigns. If the Company
shall be merged into or consolidated

18

--------------------------------------------------------------------------------




with another entity, the provisions of this Exhibit shall be binding upon and
inure to the benefit of the entity surviving such merger or resulting from such
consolidation. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement,
expressly to assume and agree to perform this Exhibit in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. The provisions of this Section 10 shall continue to
apply to each subsequent employer of Executive hereunder in the event of any
subsequent merger, consolidation or transfer of assets of such subsequent
employer.
11.    Withholding.
Notwithstanding any other provision of this Exhibit, the Company may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Executive hereunder.
12.    Applicable Law.
This Exhibit shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without regard to conflicts of laws principles
thereof.
13.    Notice.
For the purpose of this Exhibit, any notice and all other communication provided
for in this Exhibit shall be in writing and shall be deemed to have been duly
given when delivered by hand or overnight courier or three days after it has
been mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.
If to the Company:
Aramark
Aramark Tower
1101 Market Street
Philadelphia, Pennsylvania 19107
Attention: General Counsel
If to Executive:
To the most recent address of Executive set forth in the personnel records of
the Company.
14.    Entire Agreement; Modification.

19

--------------------------------------------------------------------------------




This Exhibit constitutes the entire agreement between the parties and, except as
expressly provided herein or in Article 6.E of the Management Committee
Agreement or in any benefit plan of the Company or of any of its affiliates,
supersedes all other prior agreements expressly concerning the effect of a
Change of Control occurring after the date of this Agreement with respect to the
relationship between the Company and Executive. This Exhibit is not, and nothing
herein shall be deemed to create, a contract of employment between the Company
and Executive. This Exhibit may be changed only by a written agreement executed
by the Company and Executive.
15.    Severability.
In the event any one or more of the provisions of this Exhibit shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not be affected thereby.
 

20

--------------------------------------------------------------------------------






Schedule A
CERTAIN DEFINITIONS
As used in this Exhibit, and unless the context requires a different meaning,
the following terms, when capitalized, have the meaning indicated:
1.    “Act” means the Securities Exchange Act of 1934, as amended.
2.    “Affiliate” shall have the meaning set forth in the Stockholders
Agreement.
3.    “Base Salary” means Executive’s annual rate of base salary in effect on
the date in question.
4.    “Bonus” means the amount payable to Executive under the Company’s
applicable annual bonus plan with respect to a fiscal year of the Company.
5.    “Cause” means “cause” as defined in the Management Committee Agreement of
which this Schedule A forms a part.
6.    “Change of Control” means the first to occur of any of the following:
(i)    The acquisition by any individual entity or group, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, other than the Investor Groups
and their Affiliates (the “Permitted Holders”), directly or indirectly, of
beneficial ownership of equity securities of the Company representing more than
50% of the voting power of the then-outstanding equity securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following shall not constitute a Change of Control: (A) any acquisition by the
Company or any Sponsor Stockholder, (B) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (C) any acquisition by any Person pursuant to a transaction which
complies with clauses (A) and (B) of subsection (ii) below; or
(ii)    The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the purchase of assets or stock of another entity (a “Business Combination”), in
each case, unless immediately following such Business Combination, (A) all or
substantially all of the beneficial owners of the Company Voting Securities
immediately prior to such Business Combination beneficially own more than 50% of
the then-outstanding combined voting power of the then-outstanding securities
entitled to vote generally in the election of directors of the entity resulting
from such Business Combination in substantially the same proportion (relative to
each other) as their ownership immediately prior to such Business Combination of
the Company Voting Securities, and (B) no Person (excluding the Permitted
Holders) beneficially owns, directly or indirectly, more than a majority of the
combined voting power of the then-outstanding voting securities of such entity

21

--------------------------------------------------------------------------------




except to the extent that such ownership of the Company existed prior to the
Business Combination; or
(iii)    A majority of the members of the Company’s Board of Directors are
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the current members of the Company’s Board of
Directors before such replacement or is not contemplated by the Stockholders
Agreement as in effect on the date hereof.
Notwithstanding paragraphs (i) through (iii) above, in no event will a Change of
Control be deemed to occur if the Permitted Holders maintain a direct or
indirect Controlling Interest in the Company. A “Controlling Interest” in an
entity shall mean beneficial ownership of more than 50% of the voting power of
the outstanding equity securities of the entity.
7.    “Code” means the Internal Revenue Code of 1986, as amended.
8.    “Company” means Aramark or any of its parents and any successor or
successors thereto.
9.    “Good Reason” means any of the following actions on or after a Change of
Control, without Executive’s express prior written approval, other than due to
Executive’s Permanent Disability or death:
(a)    any decrease in Base Salary or Target Bonus;
(b)    any decrease in Executive’s pension benefit opportunities or any material
diminution in the aggregate employee benefits, in each case, afforded to the
Executive immediately prior to the Change of Control, but not including any such
decrease or diminution that is inadvertent and that is cured within 30 days
following written notice of such decrease or diminution by Executive to the
Company;
(c)    any diminution in Executive’s title or reporting relationship, or
substantial diminution in duties or responsibilities (other than solely as a
result of a Change of Control in which the Company immediately thereafter is no
longer publicly held); or
(d)    any relocation of Executive’s principal place of business of 35 miles or
more, other than normal travel consistent with past practice.
Executive shall have twelve months from the time Executive first becomes aware
of the existence of Good Reason to resign for Good Reason.
The Executive must provide notice to the Company of the existence of the
condition described above within a period not to exceed 90 days of the initial
existence of the condition, upon the notice of which the Company shall have a
period of 30 days during which it may remedy the condition and not be required
to pay the amount.

22

--------------------------------------------------------------------------------




10.    “Permanent Disability” means “permanent disability” as defined in the
Company’s long-term disability plan as in effect from time to time, or if there
shall be no plan, the inability of Executive to perform in all material respects
Executive’s duties and responsibilities to the Company or any affiliate for a
period of six (6) consecutive months or for an aggregate of nine (9) months in
any twenty-four (24) consecutive month period by reason of a physical or mental
incapacity.
11.    “Permitted Holder” shall have the same meaning as set forth in the
Stockholders Agreement.
12.    “Target Bonus” means the target Bonus established for Executive in
respect of any given year, whether expressed as a percentage of Base Salary or a
dollar amount.



23